Exhibit 10.4

 
HYPERDYNAMICS CORPORATION
2010 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT




This Incentive Stock Option Agreement (“Option Agreement”), is dated as of _____
__, 20__ (the “Grant Date”), between Hyperdynamics Corporation, a Delaware
corporation (the “Corporation”) and ______ (the “Participant”).  This Option
Agreement is pursuant to the terms of the Hyperdynamics Corporation 2010 Equity
Incentive Plan (the “Plan”), a copy of which has been furnished to the
Participant and the terms of which are incorporated herein by reference. Unless
otherwise indicated, whenever capitalized terms are used in this Option
Agreement, they shall have the meanings set forth in the Plan.
 
Section 1. Grant of Options.  The Participant is hereby granted an option
representing ________ shares (“Shares”) of the Corporation’s common stock, $.001
par value (“Common Stock”) under the terms and conditions specified herein (the
“Option”).  Such Option is intended to constitute an Incentive Stock Option
pursuant to Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  If the Option granted hereunder fails to qualify as an Incentive Stock
Option for any reason, then the Option, or portion thereof that does not so
qualify, shall be treated as a Nonqualified Stock Option.
 
Section 2. Option Price.  The exercise price of the Option shall be $_____ per
share (the “Option Price”), which is at least equal to the Fair Market Value on
the Grant Date (or 110% of the Fair Market Value if the Participant is a 10%
Beneficial Owner (as defined in Section 4 below)).
 
Section 3. Vesting of Option.
 
3.1           Vesting Schedule.                                The Option shall
vest and become exercisable based on the passage of time according to the
following vesting schedule:
 
[Insert vesting schedule]
 
3.2           Accelerated Vesting.  Notwithstanding Section 3.1 hereof, the
Option shall become fully and immediately vested and exercisable upon: [(i)] the
death or Disability of the Participant as set forth in Section 8.01(b) of the
Plan[; and (ii) a Sale Event (as defined below) [provided that the Participant
has been employed by the Corporation for a period of at least six (6) months as
of the date of the Sale Event], except as determined in the sole discretion of
the Committee and as set forth herein].
 
[For purposes of this Section 3.2, “Sale Event” means the consummation of (i) a
voluntary dissolution or liquidation of the Corporation, (ii) the sale of all or
substantially all of the assets of the Corporation to an unrelated person or
entity, (iii) a merger, reorganization or consolidation in which the holders of
the Corporation’s outstanding voting power immediately prior to such transaction
do not own a majority of the outstanding voting power of the surviving or
resulting entity immediately upon completion of such transaction, or (iv) any
other transaction in which the owners of the Corporation’s outstanding voting
power prior to such transaction do not own at least a majority of the
outstanding voting power of the relevant entity after the transaction, in each
case, regardless of the form thereof.]
 
Section 4.  Option Term. The Option may be exercised, to the extent that it is
vested pursuant to Section 3, during the Option Term, unless earlier terminated
in accordance with the terms of the Plan.  For purposes hereof, the “Option
Term” shall commence on the Grant Date and shall expire on the earlier of (i)
the tenth anniversary of the Grant Date unless the Participant is a 10%
Beneficial Owner (as defined below) in which case the fifth anniversary of the
Grant Date, and (ii) 90 days from the date that the Participant ceases to be
employed by (or act as a consultant to) the Corporation or any of its
subsidiaries.  Upon the expiration of the Option Term, to the extent
unexercised, the Option shall terminate and be of no further force or
effect.  For purposes of this Agreement, “10% Beneficial Owner” means a
Participant who owns directly or indirectly more than 10% of the total combined
voting power of all classes of stock issued to stockholders of the Corporation.
 
Section 5. Exercise of Option. An Option may be exercised by the Participant (or
such other person as may be specified in the Plan) with respect to whole shares
only, by completing the Exercise Notice attached hereto as Exhibit A and giving
such completed Exercise Notice to the Corporation along with payment of the
Option Price as described below.
 
The Option Price for the Shares acquired pursuant to the exercise of the Option
shall be paid: [(i)] in cash or by check; [(ii) in whole shares of Common Stock
already owned by the Participant; or (iii) a combination of (i) and (ii)
above.  The value of any share of Common Stock delivered in payment of the
Option Price shall be its Fair Market Value of a share of Common Stock on the
date the Option is exercised].  To the extent that the Common Stock is publicly
traded, the Participant also may elect to make payment of the Option Price by
arranging with a third party broker to sell a number of Shares otherwise
deliverable to the Participant and attributable to the exercise of the Option in
order to pay the aggregate exercise price of the Option and any applicable
withholding and employment taxes due.
 
Section 6.  Withholding of Taxes.  The Corporation shall withhold from any
amounts due and payable by the Corporation to the Participant (or secure payment
from the Participant in lieu of withholding) the amount of any federal or state
withholding or other taxes, if any, due from the Corporation with respect to the
exercise of the Option, and the Corporation may defer such issuance until such
withholding or payment is made unless otherwise indemnified to its satisfaction
with respect thereto. The Corporation shall have the right to: (i) make
deductions from any settlement of this Option, including the delivery of Shares,
or require Shares or cash, or both, be withheld from any settlement of this
Option, in each case in an amount sufficient to satisfy the withholding
obligation but such amount shall not exceed the minimum required by Federal,
state and local tax withholding due upon exercise; or (ii) take such other
action as may be necessary or appropriate to satisfy the withholding obligation.
 
Section 7.  Adjustments.  If at any time while the Option is outstanding, the
number of outstanding shares of Common Stock is changed by reason of a
reorganization, recapitalization, stock split or any other event described in
Article V of the Plan, the number and/or kind of Shares subject to the Option
and/or the Option Price of such Shares shall be adjusted in accordance with the
provisions of the Plan.
 
Section 8. Option Not Transferable. This Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Participant,
except by will or laws of descent and distribution, and during the Participant’s
life, may only be exercised by the Participant.  Any attempt to effect a
transfer of this Option that is not otherwise permitted by the Board of
Directors, the Plan, or this Option Agreement shall be null and void.
 
Section 9.  No Rights as Shareholder or Continued Employment.
 
9.1           No Right as Shareholder. The Participant shall not have any
privileges of a shareholder of the Corporation with respect to any Shares
subject to (but not acquired upon valid exercise of) the Option, nor shall the
Corporation have any obligation to pay any dividends or otherwise afford any
rights to which Shares are entitled with respect to such Shares, until the date
of the issuance to the Participant of a stock certificate evidencing such
Shares.
 
9.2           No Right to Continued Employment. Nothing in this Option Agreement
shall confer upon a Participant who is an employee of the Corporation or any of
its subsidiaries any right to continue in the employ of the Corporation or any
of its subsidiaries or to interfere in any way with the right of the Corporation
or any of its subsidiaries to terminate the Participant’s employment at any
time.
 
Section 10.  Incentive Stock Option Limitation. Pursuant to section 422(d) of
the Code, to the extent the aggregate Fair Market Value of shares of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under all plans of the
Bank and its subsidiaries exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options and (the Bank shall designate which Options will be
treated as Nonqualified Stock Options).
 
Section 11.  Disqualifying Disposition. If Shares acquired by exercise of the
Option are disposed of within two years following the Grant Date or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Bank in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Board of Directors may reasonably
require.
 
Section 12.  Miscellaneous Provisions.
 
12.1           Notices.  All notices, requests and demands to or upon a party
hereto shall be in writing and shall be deemed to have been duly given when
delivered by hand or three days after being deposited in the mail, postage
prepaid or, in the case of facsimile notice, when received, addressed as follows
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
If to the Corporation, to the following address:
 
Hyperdynamics Corporation
12012 Wickchester Lane, Suite 475
Houston, Texas 77079
Attn: Chief Financial Officer
Facsimile: (713) 353-9421


If to the Participant, to the address or facsimile number as shown on the
signature page hereto.


12.2           Amendment.  This Option Agreement may be amended only by a
writing executed by the parties hereto that specifically states that it is
amending this Option Agreement.
 
12.3           Governing Law.  This Option Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of
Texas, other than the conflict of laws provisions of such laws.
 
12.4           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Option
Agreement.
 
12.5           Construction.  The construction of this Option Agreement is
vested in the Corporation’s Board of Directors and the Board of Directors’
construction shall be final and conclusive on all persons.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties hereto.
 




PARTICIPANT                                                                      HYPERDYNAMICS
CORPORATION






Name:
 
Name:
   
Title:
Address:
   
Telephone number:
   
Facsimile:
   






 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
HYPERDYNAMICS CORPORATION
 
2010 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Hyperdynamics Corporation.
Attention: Stock Administration
 
1.           Exercise of Option.  Effective as of today, ___________, _____, the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase _________ shares of the Common Stock (the “Option Shares”) of
Hyperdynamics Corporation (the “Corporation”) under and pursuant to the
Corporation’s 2010 Equity Incentive Plan (the “Plan”) and the Incentive Stock
Option Agreement dated _____________________ (the “Option
Agreement”).  Capitalized terms used herein without definition shall have the
meanings given in the Option Agreement.
 
Date of Grant:
 
______________________________
Number of Option Shares as to which Option is Exercised:
   
Exercise Price per Share:
 
$____________
Total Exercise Price:
 
$____________
Certificate to be Issued in Name of:
   
Cash Payment Delivered Herewith:
¨
$____________



2.           Representations of Participant.  Participant acknowledges that
Participant has received, read, and understood the Plan and the Option
Agreement.  Participant agrees to abide by and be bound by their terms and
conditions.
 
3.           Rights as Shareholder.  Until the stock certificate evidencing such
Option Shares is issued (as evidenced by the appropriate entry on the books of
the Corporation or of a duly authorized transfer agent of the Corporation), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to Option Shares subject to the Option, notwithstanding the
exercise of the Option.  The Corporation shall issue (or cause to be issued)
such stock certificate promptly after the Option is exercised.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued.  Participant shall enjoy rights as a
shareholder until such time as Participant disposes of the Option Shares or the
Corporation.  Upon such exercise, Participant shall have no further rights as a
holder of the Option Shares.
 
4.           Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase of the
Option Shares.  Participant represents that Participant has consulted with any
tax consultants Participant deems advisable in connection with the purchase of
the Option Shares and that Participant is not relying on the Corporation for any
tax advice.
 
5.           Restrictive Legends and Stop-Transfer Orders.
 
5.1           Legends.  Unless the Option Shares have been registered pursuant
to an effective registration statement filed with the Securities and Exchange
Commission, Participant understands and agrees that the Corporation shall cause
the legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Option Shares
together with any other legends that may be required by state or federal
securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE, TRANSFER, PLEDGE, OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
5.2           Stop Transfer Notices.  Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Corporation may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Corporation transfers its own securities, it may make
appropriate notations to the same effect in its own records.
 
5.3           Refusal to Transfer.  The Corporation shall not be required (i) to
transfer on its books any Option Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Option Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Option Shares shall
have been so transferred.
 
6.           Successors and Assigns.  The Corporation may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the
Corporation.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Participant and his or her heirs, executors,
representatives, administrators, successors, and assigns.
 
7.           Interpretation.  Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Participant or by the Corporation
forthwith to the Corporation’s Board of Directors or committee thereof that is
responsible for the administration of the Plan (the “Committee”), which shall
review such dispute at its next regular meeting.  The resolution of such a
dispute by the Committee shall be final and binding on the Corporation and on
Participant.
 
8.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas excluding that
body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
9.           Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
10.           Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
11.           Delivery of Payment.  Participant herewith delivers to the
Corporation the full Exercise Price for the Option Shares as set forth above in
Section 1, as well as any applicable withholding tax.
 
12.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Agreement, the Plan, and the Option Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Corporation and Participant with
respect to the subject matter hereof.
 
Accepted by:
Submitted by:
   
HYPERDYNAMICS CORPORATION
PARTICIPANT
       
By:                                                                    
 
Name:                                                                    
Name:                                                                    
Its:                                                                    
Address:                                                                    
       




 
 
 

--------------------------------------------------------------------------------

 
